Citation Nr: 0216960	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  99-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to April 
1994, with additional prior service in the Army Reserve.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  The Board remanded the issue in a 
decision dated in October 2001.  The development ordered by 
the Board, that the RO attempt to verify the stressors 
alleged by the veteran and that an examination be ordered if 
the stressors were verified, was completed inasmuch as the 
RO made all reasonable efforts to contact the veteran.  A 
hearing was scheduled, but the veteran failed to report.  A 
letter was sent to the veteran asking that she provide 
detailed information about her alleged stressors so that the 
RO could attempt to verify the stressors.  No response was 
received from the veteran.  A letter was returned from her 
last known address, marked undeliverable.  The RO called the 
veteran and obtained an updated address.  No response was 
received when the letters were sent to her new address.  The 
Board further notes that, "[i]n the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden 
on the part of the VA to turn up heaven and earth to find 
him.  It is only where a file discloses other possible and 
plausible addresses that an attempt should be made to locate 
him at the alternate known address before finding 
abandonment of a previously adjudicated benefit."  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Given the efforts made 
by the RO, the Board finds that the development has been 
completed to the extent possible.  The case has been 
returned to the Board.


FINDING OF FACT

There is no documented stressor to support any medical 
evidence demonstrating that the veteran has PTSD.  




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620, 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.326); 67 Fed. Reg. 10,330, 
10,332 (Mar. 7, 2002) (to be codified as amended at 38 
C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  With the exception of the 
amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the 
second sentence), and 3.159(c)(4)(iii), "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.

In any claim such as this, the Secretary is required to 
notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be obtained 
by the Secretary.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 
3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claim was remanded by the Board so that the 
veteran could provide more evidence to verify her stressor.  
Here, the record contains a letter sent by VA to the veteran 
notifying the veteran of the evidence needed in her claim 
and informing her about the VCAA.  The veteran was requested 
to fill out a form which would help VA to verify her 
stressor.  The RO notified the veteran that a diagnosis of 
PTSD based on a verified stressor was needed to prove her 
claim.  The RO had explained to the veteran in an October 
1998 letter that she needed to give more detailed 
information so that her alleged stressor could be verified.  
Specifically, she was asked to provide more information as 
to the date, time and location of the incidents she alleged 
as her stressors.  She initially sent a letter which 
detailed ongoing situational problems with her command but 
the information was not able to be verified based on her 
report.  No response to the requests for more specific 
information has been received.  Since these communications 
meet the standard set forth by the VCAA with regard to the 
duty to inform, the Board finds that no further development 
is needed.  

As to the duty to assist, as set forth in the VCAA and as 
reiterated in Quartuccio, the Board notes that the veteran 
has been afforded the opportunity to provide testimony.  The 
veteran was scheduled for an RO hearing but failed to 
report.  The purpose of the remand was to afford the veteran 
another opportunity for a hearing, and to allow her to 
provide more stressor verification. The documents were 
originally returned to the VA undeliverable at the veteran's 
address, then no response was received when they were sent 
to the reportedly new address.  There are multiple VA 
examinations which do not diagnose PTSD, and there is a 
consultation report from a psychologist which contains an 
assessment of PTSD.  The Board finds that an additional 
examination will not be dispositive in this case, where the 
critical element missing is stressor verification as opposed 
to diagnosis.  No other treatment sources have been 
identified.  Since these actions meet the standard set forth 
by the VCAA with regard to the duty to assist, the Board 
finds that no further development is needed.  

II.  Legal Criteria for Service Connection for PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2002); 38 
C.F.R. § 3.303(a) (2001).  

The Board also notes that VA has changed the criteria 
set forth in 38 C.F.R. § 3.304(f) pertaining to service 
connection for PTSD twice during the pendency of this 
appeal.  The first amendments promulgated in 1999 
became effective retroactively to March 7, 1997.  See 
Direct Service Connection (Post-Traumatic Stress 
Disorder), 64 Fed. Reg. 32,808 (June 18, 1999).  The 
second amendments became effective March 7, 2002.  See 
Post-Traumatic Stress Disorder Claims Based on Personal 
Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to 
be codified as amended at 38 C.F.R. § 3.304(f)).  The 
Board finds that the pre- and post-1997 criteria for 
evaluating PTSD claims are substantially the same, as 
both versions of the regulations require medical 
evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-
service stressor occurred, and a link, established by 
medical evidence, between current symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (1996), (2001).  The 1999 amendments that 
were retroactively effective to 1997 primarily codified 
the Court's decision in Cohen v. Brown, 10 Vet. App. 
128 (1997), and brought 38 C.F.R. § 3.304(f) in line 
with the governing statute, 38 U.S.C.A. § 1154(b) (West 
1991), which relaxed certain evidentiary requirements 
for PTSD claimants who have combat-related stressors.  
The 2002 amendments pertain to PTSD claims resulting 
from personal assault.  The Board finds that the 1997 
and 2002 revisions have not changed the applicable 
criteria in a way which could alter the outcome of the 
veteran's claim.  Thus, the Board will apply the 
current version in adjudicating his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and 
the claimed stressor is related to combat or POW experiences 
(in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Where, however, the VA determines that the 
veteran did not engage in combat with the enemy and was not 
a POW, or the claimed stressor is not related to combat or 
POW experiences, the veteran's lay statements, by 
themselves, will be insufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
service records or other credible evidence corroborating the 
stressor.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (2001); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).  Such corroborating evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and 
service.  See Moreau, 9 Vet. App. at 396.

The veteran's service personnel records do not reflect on 
their face, that she was engaged in combat.  She was an 
administrative specialist, petroleum supply specialist in 
the Army.  Her DD 214 reflects that she received the Army 
Service Ribbon, Army Lapel Button, National Defense Service 
Medal, Southwest Asia Service Medal with Bronze Service 
Star-2, Kuwait Liberation Medal, Overseas Service Ribbon and 
the NCO Professional Development Ribbon.  Thus the record 
does not show that the veteran engaged in combat with the 
enemy.  The record must contain service records or other 
credible evidence corroborating the stressor.  In fact, the 
veteran alleges that her stressors involve events related to 
grave duty, being in hazardous areas such as mine fields, 
and personal assault-type sexual harassment.  However, the 
VA has been unable to verify any of the alleged stressors.  
The information provided by the veteran is insufficient and 
simply too vague to allow for a search of archived military 
records.  Thus, even though there is a finding of PTSD in a 
private psychologist's report, the preponderance of the 
evidence is against the claim.  

VA examination reports dated in June 1994, June 1997, and 
September 1999 show findings of generalized anxiety disorder 
and not PTSD.  A report from a private psychologist dated in 
May 1998 indicates that the veteran "definitely is suffering 
from post traumatic stress disorder."  She had reported to 
that examiner that she had been experiencing sexual 
harassment in her overseas duties and that she volunteered 
for grave detail.  She also reported seeing two of her 
comrades killed in combat.  The veteran reported that she 
had PTSD due to the experiences she had overseas in service.  

The veteran has submitted a statement regarding her alleged 
service-related stressors.  She reported that she was 
continually sexually harassed by inappropriate language she 
was subjected to in her unit overseas.  She noted that when 
she reported the harassment, things became worse.  Thus, she 
sought out other duties, sometimes more hazardous, to get 
away from camp.  She was on grave registry detail and she 
was in a mine field near the Iraqi border.  The RO asked her 
to list the names and times of these incidents, but there 
has been no response.  

The veteran does not have a diagnosis of PTSD based upon 
verified stressors.  In this regard, the Board notes that 
the veteran has been examined but the stressors were not 
verified, and the only favorable assessment was based upon 
the vague veteran's description of her stressors.  For VA 
purposes, a verified stressor is needed in this claim.  
Although VA has attempted to assist the veteran in verifying 
the stressors, it has not been able to do so.  The Board 
notes in this regard that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  

In the absence of any verified stressor, the veteran fails 
to satisfy the a critical element of a claim for PTSD and 
her claim for service connection fails.  See 38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 137.  

The veteran has indicated her belief that she was definitely 
in stressful situations in service.  The issue in this case 
ultimately rests upon verified stressors and interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis and whether it is based upon the verified 
stressors.  In the absence of proof that she was in combat, 
her lay statements alone cannot be sufficient proof of a 
stressor.  38 U.S.C.A. § 1154(b).  Further, even as to 
diagnosis based upon a valid stressor, the veteran as a lay 
person, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  Thus, the veteran's statements do not establish 
the required evidence needed, and the claim must be denied.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim, it is inapplicable.  See 38 U.S.C.A. § 
5107(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).








ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

